J-S77018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                  Appellant

                        v.

OTIS DESANUEL MITCHELL,

                  Appellee                      No. 73 EDA 2014


    Appeal from the Judgment of Sentence entered December 12, 2013,
           in the Court of Common Pleas of Montgomery County,
            Criminal Division, at No(s): CP-46-CR-0009576-2012

BEFORE: STABILE, JENKINS, and STRASSBURGER*, JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED FEBRUARY 02, 2015

      I agree with the Majority that Appellant’s substantive arguments do

not warrant relief. However, I write separately because I am troubled by the

Majority’s draconian application of Pa.R.A.P. 1925(b). The Majority’s overly

strict interpretation of the Rule in this instance elevates form over

substance. The record reflects that Appellant filed (albeit prematurely) a

one-page concise statement with the Montgomery County Clerk of Courts.

Neither the fact that his statement was included in an envelope with another

petition, nor the inclusion of a single certificate of service, changes the fact

that Appellant substantially complied with the mandates of the Rule.1,2



* Retired Senior Judge assigned to the Superior Court.
1
 I disagree with the Majority’s attempt to discredit the validity of Appellant’s
certificate of service based on the address listed therein considering the
J-S77018-14


Given these circumstances, Appellant should not be forced to re-comply with

the Rule to avoid waiver, nor should his previous compliance be negated.

Accordingly, I respectfully concur.




Montgomery County Courts website lists P.O. Box 311, Norristown, PA
19404 as the mailing address for the Clerk of Courts, all of the county’s
judges, and the Office of the District Attorney. See Montgomery County,
Pennsylvania                        Official                     Website,
http://www.montcopa.org/index.aspx?NID=1396                          and
http://www.montcopa.org/Directory.aspx?did=55 (accessed January 7,
2015).
2


                                      -2 -